Appeal from order, Supreme Court, New York County (Carol Huff, J.), entered on or about August 8, 2000, which, inter alia, granted petitioners-respondents’ motion to modify an order of the same court and Justice, entered on or about February 10, 2000, by replacing appellant Walter Klasson as the guardian of the person and property of Sylvia Klasson with court evaluator Paul R. Sklar, unanimously dismissed, without costs, as moot.
It is undisputed that Sylvia Klasson died during the pendency of this appeal, thus rendering moot the issues raised relative to the appointment and selection of her guardian (Matter of Rose BB., 246 AD2d 820). Concur — Nardelli, J.P., Williams, Andrias, Saxe and Friedman, JJ.